Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.1 Filed 10/20/20 Page 1 of 13

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF MICHIGAN

Deanna Tranchmontagne, Case: 2:20-cv-12842
Judge: Borman, Paul D.
Plaintiff. MJ: Altman, Kimberly G.
2

Filed: 10-20-2020 At 01:40 PM
CMP DEANNA TRANCHMONTAGNE V

vs. US DEPT OF HOUSING ETAL (SS)

United States Department of Housing and Urban Development,
Michigan State Housing Development Authority, Gary
Heidel, Acting Director,

Defendants.

 

COMPLAINT

Federal law violations:
ADA violations, FHA violations, Rehabilitation Act violations

This is my complaint:

1. Iam a resident of the City of Roseville and State of Michigan. I live at 15841
Dort Street, Roseville, Michigan with Mr. Jerome Carleton the father of my disabled
daughter and Ashley Carleton, my disabled daughter. MSHDA is aware of the fact that
we all reside at this location (with approval).

2. Since June, 2017 I have been accepted into Section 8 Housing and provided
a voucher, which pays a substantial portion of my monthly rent. Without section 8
assistance, we as a family will suffer eviction and homelessness.

3. Section 8 Housing is provided to me through the Federal Government, HUD
and a HUD grant. The grant (rental assistance) is administered through the Michigan
State Housing Development Authority (MSHDA) with Szajna and Associates assisting
in processing and administering the grant.

4. The federal government provides rental assistance for low and moderate

is
Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.2 Filed 10/20/20 Page 2 of 13

income families, the elderly, and the disabled through what is known as "the section 8
program." Congress added the section 8 program to the United States Housing Act of
1937 in 1974 by enacting the Housing and Community Development Act of 1974, Pub.L.
No. 93-383, § 201(a), 88 Stat. 633, 662-66 (1974) (codified as amended at 42 U.S.C. §
1437f). The express congressional "purpose" of the section 8 program is "aiding
low-income families in obtaining a decent place to live and . . . promoting economically
mixed housing." 42 U.S.C. § 1437f(a). The program is managed federally by HUD, and
administered locally by public housing authorities ("PHA"). Section 8 tenants must sign
a lease and pay a portion of their income toward rent. The remainder of the rent charge
is paid by PHA pursuant to a housing assistance payment ("HAP") contract between
PHA and the owner. .

5. The Michigan State Housing Development Authority is located in Detroit,
Michigan.

6. This case involves the federal government (HUD) and involves questions of
federal law under the Fair Housing Act, the Civil Rights Act the Rehabilitation Act and
the Americans with Disabilities Act. It also involves questions of equal protection of the
law and due process rights under the Constitution. I have also been deprived of my
rights under 42 U.S. C. Section 1983.

7. All members of my household are disabled and receive SSI or SSD beneifts.
We have all been declared disabled by the Social Security Administration. I suffer from
a mental disability, diagnosed as paranoid schizophrenia and alcohol and drug
addictions. Ashley Carleton suffers from multiple disabilities, including fetal alcohol
syndrome, autistic and obedient defiant disorder, obsessive-compulsive disorder,
blindness in one eye and deafness in one ear. Jerome Carleton suffers from drug
addiction(s) and a full amputation of his right leg. These disabilities have prevented us
from working and we are all dependent on governmental aid (Social Security and Section
8 Housing assistance) in order to survive and have affordable housing.

8. Mr. Carleton and I have drug related disabilities. Both MSHDA and Szajana
and Associates were aware of this disability(ies) as I have forwarded to them our drug
treatment records and documentation. We are both currently enrolled in drug treatment
and rehabilitation programs and MSHDA and Szanaja are aware of this.

9. Over the past several years, I have filed on my behalf and on behalf of my
daughter and Mr. Carleton multiple requests for accommodations under the Fair Housing
Act, the Rehabilitation Act and the ADA. Many of these requests have been honored,
however, MSHDA has ignored other requests and also have denied requests without
stating a reason or explanation. MSHDA has retaliated against me for insisting on my
rights and asking for help with our disabilities.
Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.3 Filed 10/20/20 Page 3 of 13

10. In 2019, I filed two requests for accommodations regarding disabilities, one
for consideration under the “keys to ownership program” and another a request to
relocate (transfer of my existing voucher) to a home with a bathroom accessible to Mr.
Carleton. Shortly after making these requests MSHDA initiated an investigation of my
grant and retaliated against my famiiy by sending notices to terminate me. This
retaliation was based only on my and my families disabilities and prior complaints to
MSHDA and Szajna and Associates. These requests were either ignored or denied (for
no apparent reason).

11. We are being terminated due to our disabilities in that my actions and those
of Mr. Carleton are related to my mental disabilities and our (prior) drug problems. We
have been denied reasonable accommodations based on our disabilities.

12. Reasonable accommodation would include considerations of our drug
treatment and my continued mental health treatment, consideration of my daughter’s
conditions in continuing us in Section 8 housing.

13. We have been denied the opportunity to participate in or benefit from
defendants' services, programs, or activities and were otherwise discriminated against
by defendants, by reason of our disabilities.

14. MSHDA failed to provide reasonable accommodations to Ashley Carleton
or consider her disabilities in making it’s determination to terminate the section 8
voucher issued in this case. MSHDA knew that Ashley Carleton was disabled and did
not consider or allow her parents to present mitigating circumstances to prevent the
termination of the Section 8 voucher.

15 MSHDA has provided no accommodation to Ashley Carleton and has offered
nothing to accommodate her and is punishing her and discriminating against her on the
basis of her parents actions and disabilities.

16. MSHDA and HUD through MSHDA have retaliated against me and my
family under Section 504 of the Rehabilitation Act and the ADA as we have continually
fought against arbitrary actions of MSHDA, have filed multiple reasonable requests and
demands under 504 and the ADA. We have also filed multiple requests under the FOI
and have questioned past actions of the MSHDA. The actions taken by us were
protected by law. MSHDA took adverse actions against us by denying reasonable
requests, taking arbitrary actions, denying rights under law. All actions taken by
MSHDA were connected to our multiple complaints, requests and demands.
Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.4 Filed 10/20/20 Page 4 of 13

Violation of Due Process

17. I was accepted into the Section 8 Housing (voucher) program on June 1,
2017. On that date I signed HUD form 52646. I was finally accepted into the program
after a wait of 15 years and delays based on my race anda criminal history. I needed to
resort to asking my congressman for assistance in getting into the program.

18. The Michigan State Housing Development Authority sought termination of
my Section 8 Voucher, by sending notices to me on June 3, 2019 and June 27, 2019,
claiming several violations of the rules and regulations ofthe program. Two arrests were
mentioned by MSHDA in seeking termination of our assistance.

19. The termination notice was based in part on an anonymous tip to a State
“hotline.” To this date, I have never seen this tip or any evidence that it exists.

20. I was unaware of the violations but I do know that the Michigan State
Housing Development Authority were searching for any excuses to terminate my
voucher, based on many FOI requests and ADA requests filed by me. They audited me
when I requested ADA assistance to transfer my voucher to a residence that would
satisfy the needs of my family (including but not limited to the disabilities of Jerome
Carleton). I do not think that they did this to anyone else.

21. In order to prepare to defend myself (and my family) against the violations
claimed by MSHDA, I sought information and documentation from the government to
allow me to defend and present a defense.

22. On June 17, 2019 I filed a written request with MSHDA compliance asking
for information that would allow me to defend and answer. MSHDA did not answer or
respond.

23. On June 17, 2019, I filed an FOI request with MSHDA asking to look and
examine my entire file. I was billed for the request, but | never got what I asked for,
inspection of my entire file.

— 24. On July 16, 2019, I sent MSHDA and email saying that I could not safely
proceed without the documents I requested in the June 17, 2019 letter. No response was
made.

25. On August 5, 2019, I filed with the Administrative law judge who was
assigned to hear my case a request for discovery, asking for specific information (13
Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.5 Filed 10/20/20 Page 5 of 13

things).

26. On August 13, 2019, Judge Plummer, the administrative law judge held a
pretrial and I asked for the discovery and materials requested to prepare my case. The
Judge stated that I should have the right to inspect my file but did not order it. Judge
Plummer did not give me anything that I had requested in my written requests and so I
was unable to prepare my case or defend against the notice of termination.

27. On August 15, 2019, I went to the local office of MSHDA to view and
inspect my file. They did not have it, saying it was in Lansing.

28. On August 19, 2019, I filed another FOI request with MSHDA. This request
was denied as the information was considered “personal.”

29. As of the date of the filing of this complaint, I still have not seen my file or
been provided with anything that would allow me to present my case or a defense(s). I
am entitled by 42 U.S.C § 1437d(k) to have an opportunity to examine any documents
or records or regulations related to my and my families Section 8 termination.

30. On September 24, 2019 a hearing was held on the action to evict me. I did
not have the necessary documents to permit me to defend or respond to the claims of
MSHDA. Therefore, I could not present defenses or question witnesses or present
evidence. I lost and I did not get a fair hearing. Hearing officer Plummer avoided
addressing my claims of ADA violations, claiming that it was not for the court to decide.
Federal law states that persons who receive Section 8 housing cannot be discriminated
against based on disabilities and that all factors must be taken into consideration in
deciding to terminate Section 8 assistance. The hearing officer did not allow me to make
any federal claims in the hearing. Later, the Director of MSHDA did not address my
federal claims and defenses in making his determination. To this date, I have not had
access to my file maintained by MSHDA.

31. At the hearing, only one witness testified and she did not have personal
knowledge of any of the facts. Her testimony was all hearsay.

32. Since the date of my last hearing, I have filed several more FOI requests and
MSHDA still refuses to give me any information or allow me to look at my file. I
believe that my file contains information that would support my ADA, FHA and
Rehabilitation Act claims. The file would show a pattern of discrimination and
retaliation for my many claims. The file would also show that the claims brought against
me were false.

33. At the September 24, 2019 hearing, which terminated my voucher, I was not
Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.6 Filed 10/20/20 Page 6 of 13

allowed to call witnesses or present evidence. This violated 24 C.F.R. § 982.555(e)(5).
I did not get a fair hearing.

34, At the hearing held on September 24, 2019, the hearing officer relied on two
arrests in order to terminate our Section 8 voucher. According to HUD Guidelines, PIH
2015-19, dated November 2, 2015, arrests may not be used as a basis for adverse actions
by a public housing agency. Furthermore, contrary to HUD Guidelines the hearing
officer did not consider the seriousness of the offenses, the fact that Jerome Carleton and
I are both in recover and in rehabilitation or the effects that eviction would have on my
minor daughter. The Director of MSHDA also failed to make these determinations in
rendering a final decision.

35. The hearing officer and the Director of MSHDA did not make an individual
inquiry as required by 24 C.F.R. § 9.131(c) as to the prior arrests of me and Mr.
Carleton. I was acting in self-defense when attacked. I suffered injuries during the
attack.

36. The administrative law judge did not give me any documents or discovery
based on Michigan Administrative rule R 792.10116, which prohibits discovery in
administrative hearings. This rule is contrary to CFR.

37. 982CFR.555(e) provides that I must be given all documents relevant to my
case and an opportunity to inspect those documents before any hearing takes place. CFR
and the Michigan Rules conflict. I was not given the information or documents that I
needed to conduct a fair hearing.

38. The hearing officer and the Director of MSHDA are required by 24 CFR
982.552(c)(2){iv) to consider reasonable accommodations(s). If the family includes a
person with disabilities, the PHA's decision to terminate the family's assistance is subject
to consideration of reasonable accornmodation in accordance with 24 CFR Part
8.MSHDA Policy. If a family indicates that the behavior of a family member with a
disability is the reason for a proposed termination of assistance, MSHDA will determine
whether the behavior is related to the disability. Neither the Director or the hearing
officer made any determination as to our disabilities and how it may be related to our
disabilities. I was told this decision was to be left to another court.

39. The decisions of the hearing officer, Mr. Plummer and the Director were not
in accordance with MSHDA policy or the law as neither myself or Mr. Carleton were
involved in criminal activities which would exclude us from Section 8 housing.
Drug-related criminal activity is defined by HUD as the illegal manufacture, sale,

6
Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.7 Filed 10/20/20 Page 7 of 13

distribution, or use of a drug, or the possession of a drug with intent to manufacture, sell,
distribute or use the drug. Violent criminal activity means any criminal activity that has
as one of its elements the use, attempted use, or threatened use of physical force
substantial enough to cause, or be reasonably likely to cause, serious bodily injury or
property damage. Mr. Carleton was convicted of attempted use of a controlled substance
and I am charged, but not convicted of simple assault (not likely to cause serious injury).

40. MSHDA did not comply with federal law in making a determination to
_ terminate my family’s section 8 voucher.

41. Itis believed that MSHDA has made inconsistent application of standards in
making it’s determination(s) and conclusions in violation of Federal civil rights laws.
I have asked to be provided (through Michigan FOI law) a listing of cases where persons
have been terminated from Section 8 housing and the reasons for the eviction(s) and
actions and MSHDA refuses to respond.

42. I was denied due process and a fair hearing: Goldberg v. Kelly, 397 U.S.
254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970).

Breach of Contract-Agreement

43. I applied for participation in the Section 8 Housing Program on or about
September 10, 2001. I asked for entry into the program as I am disabled and I did not
wish to be homeless. My application was filed with Eastpointe Housing Commission
(who represented MSHDA and HUD). _I filed a written application and was told that
since I was disabled, I would be placed at the top of the list.

44. Several years passed and I was not granted entry into the Program. I
investigated and found out that I was placed, by number on a waiting list. When I asked
why I was not moving up on the list, I was told it was because of funding.

45. In 2013. After waiting 12 years,, I sought assistance from my congressman.
HUD sent me a letter saying I was near the top of the list.

46. In 2015 I made a second inquiry as to my status. This request went
unanswered.

47. In September 2016, 15 years after applying, I was advised that I would be
admitted to the Section 8 program shortly.
Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.8 Filed 10/20/20 Page 8 of 13

48. I had determined that I was not advancing in the program (list) due to my
race.

49. Over one year later, in November, 2016 I had an interview. I told I was being
denied based on a criminal history. My prior record could not be used against me and

a complaint was filed with the Fair Housing Commission.

50. The Ferndale Housing Commission held a hearing and based on my entry into

a drug and alcohol program, permitted me entry. Later, a dispute arouse about my __

income and again I won a hearing.

51. I was given an attorney, Mr. Gocha and he negotiated a settlement of my
claims (discrimination based on race and criminal history) with MSHDA and HUD.
The agreement was signed by all parties and represented a final settlement.

52. I was given a period of time to find housing. After locating a house, I made
several ADA requests on behalf of my family (who were disabled).

53. MSHD and HUD, acting together, breached my agreement for a section 8
voucher and now seeks to exclude me from the program. The government must honor
it’s promises made in the settlement.

I am asking for the this relief:

1. An injunction to prevent my eviction and denial of Section 8 Housing. I will
"suffer actual and imminent harm if injunctive relief is not granted, and such harm would
not be remedied by monetary damages." See Estevez v. Cosmopolitan Assocs. LLC,
2005 WL 3164146, at *3 (E.D.N.Y. Nov. 28, 2005) (citing McNeill v. N.Y. City Hous.
Auth., 719 F. Supp. 233, 254 (S.D.N.Y. 1989).

2. A full and fair hearing, where I am granted consideration of all factors stated
in federal and state law are addressed. I am also asking that I be granted a hearing after
being given access to all documents that I can use at my hearing.

3. The findings made by the administrative law judge and the Director of
MSHDA be set aside, not being lawful.
Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.9 Filed 10/20/20 Page 9 of 13

4, Damages for breach of agreement and my rights under federal law.

LO NE
Deanna Trayeéhmontagne
15841 Dort Street
Roseville, Michigan 48066
586/863-8521
_ Case 2:20-cv-12842-PDB-KGA ECF No. 1,
. CIVIL COVER CHEET

3S 44 (Rev. 10/20)

PagelD.10 Filed 10/20/20 Page 10 of 13

County in which action arose:

 

i i i i , except as
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, P

i i i th
Provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

purpose of initiating the civil docket sheet.

 

  
 
  

 

 

 

   
  

 

 

 

    

 

 

  
 
  

   
    
   

  
   
  
   
  

     
 
 

    
  

   
  

    
  

   
 
 
 
 

   
  
  
 

    
  

 

 

 

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
®) 7 Michigan State Housing Development Authority, Gary Heidel, Acting
Deanna Tr anchmontagne Director, and United States Department of Housing and Urban Development
(b) County of Residence of First Listed Plaiitr Macomb 4 County of Residence of First Listed Defendant __Wat
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LANDCONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. :
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys ({f Known)
Pro Se
IL BASIS OF JURISDICTION piace an “X” in One Box Only) IL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
wate (For Diversity Cases Oily) ant One Box jor Deyeriany) ———— me
C]i- US. Government 3 Federal QUastion PTF DEF PIF DEF
Plaintiff (U8. Government Not a Party) Citizen of This State CJ1 [1] 1 Incorporated or Principal Place - CJ+ Qe
of Business In This State
[]2 US. Government []4 Diversity Citizen of Another State = [2 (] 2 Incorporated and'Principal Place - Cls Os
Defendant . (Indheate Citizenship of Parties in hem Hp of Business In Another State
Citizen or Sais ofa [43 (1) 3. Foreign Nation Ole Ce
: oreign Count
Iv. NATURE OF SUIT {Place an “x” in One Box Onby Click here for: Nature of Suit Code Descri ptions.
110 Insurance PERSONAL INJURY PERSONAL INJURY [1625 Drug Related Seizure I] 375 False Claims Act
120 Marine 310 Airplane [-] 365 Personal Injury - of Property 21 USC 881 |_| 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability {1690 Other 3729(a))
140 Negotiable Instrument Liability ["] 367 Health Care/ |__] 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical [ae |_| 410 Antitrus in "°
& Enforcement of Judgment Slander Personal Inj ¥] ights |
H 151 Medicare Act | _] 330 Federal Employers’ Product Liability bao ponvnetts a #30 Banks and Banking
152 sey of Defaulted Liability [7] 368 Asbestos Personal 835 Patent- Abbreviated [7] 460 eportation
lent Lo 340 Mari ; : iated Depo:
(Excludes Veterans) 345 Marine Product abtgg Beets *Polication [] 470 Cacketees Influenced ind
[[] 153 Recovery of Overpayment Liability FERSONAL PROPERTY [EDs ‘] 880 Defend Trade Secrets ) aoc :
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud | | 710 Fair Labor Standards Act of 2016 oe tS Use eae
([] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 ue ne 68! oF 1692)
[1190 Other Contract Product Liability [_] 380 Other Personal [J 720 Labor/Management ae : elephone Consumer
H 195 Contract Product Liability [7] 360 Other Personal Property Damage Relations ] 861 HEA (13958 “1 450 Cable. Ty
Franchise Inj 385 . able/Sai
Feral aeiuaae pit aterss, Fp satiety FS
Medical Malpractice Leave a 863 DIWC/DIWW (405(g)) Exchange
rare ernenpee Sere fave Act | 864 SSID Title XVI | 890 Other Statutory Actions
mea ange eee Bt] 790 Other Labor Litigation ] 865 RS1(405(g)) P| 391 ‘cultural A
| _.| 210 Land Condemmation | 440 Other Civil Rights Habeas Corpus: 4791 Employee Retirement na Agric Acts .
["}220 Foreclosure | 441 Voting [_] 463 Alion Detainee Income Security A ee |_| 893 Environmental Matters
| _|230 Rent Lease & Ejectmept-—P 7143 Ena Toviane ‘ Act ea lms) 895 Freedom of Information
je Py Employ; |_| 510 Morions to Vacate inti
[] 240 Torts to Land xX] 443 Housing/ Sentence L] 870 Texes (US. Paints Act
L__] 245 Tort Product Lialflity Accommodati |_| 530 General or Defendant) H 896 Arbitration
[_]290 All Other Real Propecty__[] 445 Sabilities -["] 535 Death Penalty aca L} 871 Rs Third Party 899 Administrative Procedure
Employment Other: [_1462 Naturalization Applica no USC 7699 ActReview or Appeal of
_] 446 Amer. wéDisabilities -[”] 540 Mandamus & Other | _}465 Other Immigration " Agency Decision
Other | | 550 Civil Rights Actions | 950 Constitutionality of
[] 448 Education |_| 555 Prison Condition State Statutes
|_} 560 Civil Detainee -
Conditions of
Ci <.
v. ORIGIN (Place an “X” in One Box Only)
4] riginal []2 Removed from [] 3 Remanded fro i
i m 4 Reinstated or 5 tees .
Proceeding State Court Appellate Court C) R O ° Transferred from O 6 Multidi strict : 8 Multidistr ict
eopened Another District L 43
(specify) itigation - Litigation -
Pp Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing Wo not cite Jurisdictional tautes waless diversity):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of cause:
WIRE Denied Section 8 housing
. QUESTED IN C] CHECK FF THIS IS
A CLASS ACTION i
, COMPLAINT: UNDER RULE 23, F “R.Cv.P. / wan 000.00 TURY n Mann Te oe oe
VIL. RELATED CASE(S) ~— =— ts ae
IF ANY (See instructions): Se, QT
JUDGE
sae ; = DOCKET NU MBER
10/17/2020 6? - p RECORD |
FOR OFFICE USE ONLY : t |
RECEIPT # Q
# AMOUNT APPLYING IFP JUDGE G. JUDG
MAG. JUDGE
—_—_——. —_-- Sa ee
Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.11 Filed 10/20/20 Page 11 of 13
PURSUANT TO LOCAL RULE 83.11
1. Is this a case that has been previously dismissed? [] Yes
If yes, give the following information:

Court:

 

Case No.:

 

__ sudges a Sees em ce eee een

2. Other than stated above, are there any pending or previously
discontinued or dismissed companion cases in this or any other [| Yes
court, including state court? (Companion cases are matters in which X No
it appears substantially similar evidence will be offered or the same
or related parties are present and the cases arise out of the same

transaction or occurrence.)

If yes, give the following information:

Court:

 

Case No.:

 

Judge:

Notes : | ,
eee eee eerste ane eeeeeeaaensrasasasammmammaaiaes

 
amen
Riek”

A2g04Mi 12982-18

Ej
PRIORITY PRIORITY
* MAIL * x* MAIL *
|:

VISIT US AT USPS.COM® Ed UNITED STATES, VISIT US AT USPS.COM® UNITED STATES
Label 106, 2013

PRIORITY
x MAIL *

VISIT Us AT USPS.COM®
Label 106, July 2013

“This product la for uve with Priortty Mal
Minuse may be m viointon of fedaral law.
‘Thea label ia not for resale.

POSTAL SERVICE Label 106, Juty 2015 POSTAL SERVICE «

EXPECTED DELIVERY DAY: 10/21/20
USPS TRACKING® NUMBER

96505 5115 1774 0294 58633 60

 
weeny
ane a,

Case 2:20-cv-12842-PDB-KGA ECF No. 1, PagelD.13 Filed 10/20/20 Page 13 of 13.22

&
FF
2s

VISIT US AT

‘Label 1064,

 

 
